DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on March 7, 2022 is entered.
	Claim 5 has been canceled.
	Claims 1-4 and 6-14 are pending and currently under consideration.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn.

5.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 103 has been withdrawn.

6.	During a telephone interview with applicant’s representative conducted on March 4, 2022, applicant agrees with Examiner’s proposal for allowable subject matter.  The proposal is to replace “B-cell mediated disease” with “autoimmune disease” and/or ‘graft vs host disease (GvHD)”. The Supplemental Amendment to the claims filed on March 7, 2022 reflects the Examiner’s proposal.

	REASONS FOR ALLOWANCE

7.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on March 7, 2022 has obviated the previous rejections of record in the Office Action mailed on September 8, 2021. The claimed method of treating autoimmune disease or graft vs host disease by administering bispecific monovalent Fc diabody that binds CD32BG and CD79b, wherein the diabody having the specific recited amino acid sequences is free of the prior art.

Accordingly, the claims 1-4 and 6-14 are deemed allowable. 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644